Citation Nr: 0327360	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-03 692	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to May 
1963, and from May 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2002 the Board issued a decision which granted the 
veteran's claim for service connection for low back 
spondylolisthesis and degenerative disc disease, and which 
denied his claim for entitlement to an evaluation in excess 
of 10 percent for right knee disability.  The Board undertook 
additional development on the remaining two issues of 
entitlement to service connection for cervical and thoracic 
spine disabilities pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development action requested by 
the Board has been completed and the case is now ready for 
adjudication with respect to the two issues remaining on 
appeal.  The Board notes that the referenced development 
action resulted in the acquisition of the report of a 
February 2003 VA examination.  The veteran has not had the 
opportunity to review this addition to the record pursuant to 
38 C.F.R. § 20.903(b) (2002).  Nevertheless, in light of the 
disposition of the case below, the Board finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claims at this time.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability originated in 
service.
 
2.  The veteran's thoracic spine disability originated in 
service.


CONCLUSIONS OF LAW

1.  The veteran has cervical spine strain that is the result 
of disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  The veteran has degenerative changes of the thoracic 
spine that are the result of disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in initially denying service 
connection for cervical and thoracic spine disabilities, 
considered these claims on the merits.  Moreover, after 
review of the record, the Board concludes that VA's duties 
under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in April 
1999 with notice of the April 1999 rating decision from which 
the current appeal originates.  He was provided a statement 
of the case in September 1999 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran thereafter perfected his appeal of these issues.  
In July 1998, the veteran was provided the appropriate forms 
for authorizing VA to obtain private treatment records on his 
behalf and was advised to complete and return the forms if he 
wanted VA to obtain any such records.  In May 2000, the RO 
advised the veteran to submit any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that a December 2001 supplemental 
statement of the case provided the veteran with the 
regulations implementing the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the July 1998 and May 2000 correspondences from VA, of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or submitted by the veteran.  The Board notes that the 
veteran, at his April 2000 hearing before a hearing officer 
at the RO, indicated that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  
Notably, however, while he indicated that his SSA benefits 
were based on his hearing loss and hypertension, he did not 
suggest that the benefits were based on his cervical or 
thoracic spine disabilities, and he has not otherwise 
suggested that any SSA records are pertinent to the instant 
appeal.  Nor has the veteran or his representative requested 
that VA obtain any records from SSA.  The Board notes that 
the veteran was afforded VA examinations of his disabilities 
in October 1999 and February 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of two of 
the veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual background

Service medical records show that chest X-ray studies 
throughout service were negative for any pertinent 
abnormalities.  The records show that the veteran presented 
in June 1980 with complaints of neck pain; physical 
examination demonstrated the presence of tenderness with 
turning of the head and the veteran was diagnosed with 
musculoskeletal pain.  At his retirement examination in 
February 1985, chest X-ray studies revealed unremarkable 
thorax osseous structures.

A July 1985 VA examination report shows that examination of 
the musculoskeletal system was essentially normal, as were 
chest X-ray studies.

On file are records from a military hospital for the period 
from July 1985 to February 1999.  The records show that a 
June 1991 chest X-ray study was negative for any 
abnormalities.  In July 1993 the veteran presented for 
treatment of a possible thoracic muscle strain of recent 
onset and in May 1994 complained of cervical spine pain; X-
ray studies of the cervical spine in May 1994 revealed 
degenerative changes affecting C2-C5.  A lumbar myelogram in 
February 1999 demonstrated the presence of osteophytes 
projecting from almost all thoracic vertebral bodies.

On file are VA and private treatment records for July 1985 to 
August 2001 which document treatment for neck and upper back 
problems, and which note that the veteran had a history of 
arthritis affecting C2-C5.

On file is the report of an October 1985 VA Agent Orange 
Registry examination, at which time physical examination of 
the veteran's neck and spine were negative for any identified 
abnormalities. 

The report of a June 1993 VA examination indicates that chest 
X-ray studies of the veteran revealed the presence of 
degenerative spondylitic changes in the lower thoracic spine.

On file is the report of an August 1998 examination of the 
veteran by L.H.R., M.D.  The veteran reported upper back 
complaints and suggested that he injured his back when he was 
blown from a bunker while serving in Vietnam.  He reported 
that he had worked in a warehouse after service, which had 
required bending, lifting, pushing and pulling.  The examiner 
diagnosed cervical strain.

On file is the report of an October 1999 VA examination of 
the veteran, at which time he reported injuring his cervical 
and thoracic spines while jumping into a bunker in service.  
X-ray studies of the cervical spine showed straightening of 
the cervical lordosis and faint calcification in the soft 
tissues at the posterior aspect of the neck.  X-ray studies 
of the thoracic spine showed shallow levoscoliosis and 
moderately extensive degenerative spondylosis, as well as 
small spurs.  Following physical examination, the veteran was 
diagnosed with cervical and thoracic spine strain.

In a statement received in January 2000, a service comrade of 
the veteran indicated, in essence, that he witnessed the 
veteran with back problems in service.

In several statements, and at an April 2000 hearing before a 
hearing officer at the RO, the veteran essentially indicated 
that he was involved in combat in service, and that he hurt 
his upper back and neck either through diving into bunkers, 
carrying heavy objects, or through parachuting or rappelling.  
The veteran indicated that he had experienced back problems 
for the remainder of his service.

In a statement received in February 2002, the veteran's 
spouse indicated that she had met the veteran while he was in 
service, and that he had constantly complained in service and 
thereafter about his back.

The veteran was afforded a VA examination in February 2003, 
at which time he reported that he first experienced upper 
back and neck symptoms after he jumped into a bunker in 
service.  He also indicated that he experienced neck pain in 
service while carrying heavy objects, and he reported that he 
was still experiencing thoracic and cervical spine symptoms 
at discharge.  Following physical examination of the veteran 
the examiner concluded that the veteran had chronic cervical 
spine strain which was at least as likely as not related to 
the incident in which the veteran jumped into a bunker in 
service.  With respect to the thoracic spine, the examiner 
noted that the veteran had multi-level small spurs and 
concluded, on the basis of certain X-ray studies showing the 
presence of degenerative changes in the lower thoracic area 
as well as chest X-ray studies taken in service, that it was 
at least as likely as not that the veteran's thoracic spine 
condition was related to military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence of arthritis during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

A.  Cervical spine

Service medical records show that the veteran was diagnosed 
on one occasion in service with musculoskeletal neck pain, 
although the remainder of the records are negative for any 
further reference to neck complaints.  Although there is no 
post-service medical evidence of cervical spine disability 
until May 1994, the only medical opinion addressing the 
etiology of the disability has indicated, based on a review 
of the evidence on file, that it is at least as likely as not 
that the veteran's cervical spine disability originated in 
service from an injury in which the veteran jumped into a 
bunker.  The Board notes that while the referenced incident 
is not specifically mentioned in the service medical records, 
the Board has no reason to believe that the incident did not 
occur. 

In sum, the record reflects that the veteran was treated in 
service for neck complaints, that he has presented testimony, 
supported by the statements of his wife and a service 
comrade, that he experienced back problems in service for 
many years, and that a VA physician has concluded that it is 
at least as likely as not that the current cervical spine 
strain is etiologically related to a specific incident in 
service.  In light of the above, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for cervical spine strain.

B.  Thoracic spine

Although service medical records are negative for any 
reference to thoracic spine problems, and there is no post-
service medical evidence of thoracic spine disability until 
1993, as with the cervical spine disability addressed in the 
previous section, the only medical opinion addressing the 
etiology of the thoracic spine disability has indicated, 
based on a review of the evidence on file, that it is at 
least as likely as not that the veteran's thoracic spine 
degenerative changes originated in service.

Accordingly, as the veteran has presented testimony, 
supported by the statements of his wife and a service 
comrade, that he experienced back problems in service for 
many years, and since a VA physician has indicated that it is 
at least as likely as not that the current thoracic spine 
changes are etiologically related to service, the Board finds 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for thoracic spine degenerative 
changes.


ORDER

Entitlement to service connection for cervical spine strain 
is granted.

Entitlement to service connection for degenerative changes of 
the thoracic spine is granted.






	                        
____________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

